UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7773


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RONNIE BOWMAN, a/k/a Young,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:01-cr-00349-CMC-1; 3:05-cv-00677-CMC)


Submitted:   February 21, 2013              Decided: February 25, 2013


Before AGEE and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ronnie Bowman, Appellant Pro Se.         Mark C. Moore, Anne Hunter
Young, Assistant United States          Attorneys, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ronnie    Bowman    seeks    to    appeal    the          district   court’s

order denying his motion under Fed. R. Civ. P. 60(b) entitled

“Independent Action in Equity. *                The order is not appealable

unless   a    circuit    justice     or   judge     issues         a       certificate    of

appealability.        28 U.S.C. § 2253(c)(1)(B) (2006).                     A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                28 U.S.C. § 2253(c)(2).

When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists

would    find    that    the     district       court’s       assessment          of     the

constitutional claims is debatable or wrong.                       Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller–El v. Cockrell, 537 U.S.

322, 336–38 (2003). When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states   a   debatable       claim   of   the   denial        of       a   constitutional

right.       Slack,    529   U.S.    at   484–85.        We    have         independently

reviewed the record and conclude that Bowman has not made the




     *
       Because Bowman’s Rule 60(b) motion directly attacked his
conviction, it was, in essence, an unauthorized and successive
28 U.S.C.A. § 2255 (West Supp. 2012) motion over which the
district court lacked jurisdiction. United States v. Winestock,
340 F.3d 200, 206 (4th Cir. 2003).



                                          2
requisite    showing.        Accordingly,            we     deny     a     certificate      of

appealability and dismiss the appeal.

            Additionally,         we    construe          Bowman’s       notice   of    appeal

and   informal      brief    as    an     application         to     file    a    second    or

successive § 2255 motion.               Winestock, 340 F.3d at 208.                 In order

to obtain authorization to file a successive § 2255 motion, a

prisoner     must    assert       claims           based    on     either:        (1)    newly

discovered      evidence,         not     previously          discoverable          by     due

diligence, that would be sufficient to establish by clear and

convincing      evidence      that,      but       for     constitutional         error,    no

reasonable factfinder would have found the movant guilty of the

offense; or (2) a new rule of constitutional law, previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review.          28 U.S.C.A. § 2255(h).                   Bowman’s claims do

not   satisfy    either      of    these       criteria.           Therefore,       we     deny

authorization to file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions     are      adequately         presented       in     the    materials

before   this    court      and   argument         would     not   aid      the   decisional

process.


                                                                                   DISMISSED




                                               3